Citation Nr: 0401324	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1962 to February 
1964.

This appeal is from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  The VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
VAOPGCPREC 7-2003, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The veteran's claim turns on proof of his service in Vietnam 
within the meaning of the presumption of service connection 
of diabetes mellitus type II afforded certain veterans.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  VA has not discharged its duty to obtain 
federal records that could substantiate the veteran's service 
in Vietnam.  38 C.F.R. § 3.159(c)(2), (3) (2003).

The veteran's service personnel records show he was assigned 
to a unit that had duty in Thailand during a period included 
in 38 C.F.R. § 3.307(a)(6).  He contends that his duty as a 
truck drive included trips into Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003) (defining service in Vietnam) for 
purposes of the presumption).  Proof of service connection of 
a disability by reference to "the official history of each 
organization in which he served" is fundamental to the 
substantiation of claims for service connection.  38 C.F.R. 
§ 3.303(a) (2003).

United States Army units typically made reports called 
Operational Report-Lessons Learned (OR-LL).  These often 
report the location of the units operations.  It is common VA 
practice to obtain these as part of the development of claims 
for post-traumatic stress disorder.  If the nature of a claim 
shows that official unit histories are pertinent to the 
claim, obtaining such histories falls within the duty to 
obtain federal records in service connection claim.  
38 C.F.R. § 3.159(c)(2), (3) (2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an Operational Report-Lessons 
Learned (OR-LL) for the period September 
to August1963 for Company A, 33rd 
Transportation Battalion attached to 
Headquarters, Headquarters Company, 1st 
Battle Group, 35th Infantry, or any other 
official histories of these units for 
this period.  Request the assistance from 
the United States Armed Services Center 
for Unit Records Research (USASCURR), or 
request the unit history from the 
National Archives and Records 
Administration or other appropriate 
federal archive.

2.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




